Citation Nr: 0633840	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for leg and knee pain.

3.  Entitlement to service connection for disability 
manifested by swollen fingers, ankles, and hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to 
October 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2005, the Board remanded the case to the RO for 
further evidentiary development.  The requested action has 
been completed and the case has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1. The competent evidence does not establish that carpal 
tunnel syndrome was initially manifested during active 
service or within one year of the appellant's separation from 
active service, or that her carpal tunnel syndrome is 
otherwise etiologically related to her active military 
service.  

2.  The competent evidence shows that the appellant's in-
service complaints of swollen fingers, ankles, and hands are 
related to an endocrine disorder that predated her active 
military service and that was not aggravated therein.  

3.  A chronic disability manifested by swollen fingers, 
ankles, and hands (other than as a manifestation of an 
endocrine disorder) is not shown by competent evidence to be 
etiologically linked to active duty.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred as a result of, 
or aggravated by, military service, and may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  A disability manifested by swollen fingers, ankles, and 
hands, was not incurred as a result of, or aggravated by, 
military service, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Endocrine disability clearly and unmistakablyboth  
preexisted service and was not aggravated therein and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§ 1111 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in October 2005, subsequent to the initial adjudication 
of the claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, despite the inadequate notice provided to 
the appellant on these latter two elements, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since service 
connection for carpal tunnel syndrome and swollen fingers, 
ankles, and hands is being denied, no disability rating or 
effective date will be assigned in this case, so there can be 
no possibility of any prejudice to the appellant in not 
notifying her of the evidence pertinent to those elements.  

The Board also notes that the appellant has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The appellant has not identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claims for service connection for carpal tunnel syndrome and 
swollen fingers, ankles, and hands.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
for service connection for carpal tunnel syndrome and swollen 
fingers, ankles, and hands.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as organic 
disease of the nervous system or endocrinopathies, to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

A appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. § 1111.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  The Court held that, in the case of 
wartime service, "it may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.'"  Id. (citing 38 U.S.C. § 
1111); see VAOGCPREC 3- 2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the decision of the Court in Wagner 
and the decision of the General Counsel Opinion are 
controlling, the effective date of the change in the 
regulation is not controlling.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Carpal Tunnel Syndrome

The appellant asserts that her current carpal tunnel resulted 
from her duties as a clerk typist during active service 
thereby warranting a grant of service connection.  After a 
review of the record, the Board finds that her contentions 
are not supported by the competent evidence.  Accordingly, 
her claim fails.

The appellant's service medical records are silent for any 
complaint, treatment, or diagnosis of carpal tunnel syndrome.  
While she complained of swelling in her fingers and ankles in 
January 1983, it was felt that her symptoms were hormonal 
related.  While she complained sharp pain with breathing and 
a two day history of her hands going numb in February 1982, 
carpal tunnel syndrome was not diagnosed.  Rather, assessment 
at that time was hyperventilation, rule out stress/exercise 
induced asthma.  Similarly, despite complaints of swollen or 
painful joints during her August 1985 separation examination, 
physical examination of her feet, lower extremities, and 
musculoskeletal and neurological systems was within normal 
limits, and the examiner noted that the appellant had no 
defects or diagnoses.  

Carpal tunnel syndrome was not initially manifested until 
many years after her separation from active duty.  Post 
service medical records show that the appellant underwent a 
bilateral carpal tunnel release in July 1997 after 
complaining of a one year history of numbness and tingling in 
her hands.  During VA examination in January 1998, she 
reported an onset of tingling and numbness in both hands in 
1995.  

Another VA compensation and pension examination was conducted 
in December 2005 to determine whether the appellant's current 
carpal tunnel syndrome was related to her active military 
service.  The examining physician, after reviewing the 
appellant's claims folder and prior examination reports, 
opined that the appellant's carpal tunnel syndrome was 
initially manifested following service and was not related to 
service.  

As shown above, the competent evidence of record shows that 
the appellant's carpal tunnel syndrome was initially 
manifested more than a year after her separation from active 
duty and is not related to her active military service.  The 
Board has also considered the appellant's own lay statements.  
While competent as a layperson to relate her symptoms, the 
appellant is without medical expertise or training, so that 
her statements alone are insufficient to show that her 
current carpal tunnel syndrome is related to service or was 
initially manifested during service or within one year 
following her separation from active duty.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the appellant's statements 
concerning the etiology of her carpal tunnel syndrome are of 
limited probative value, in light of the medical evidence and 
review of the record which shows that carpal tunnel syndrome 
was not manifested until approximately 10 years following her 
separation from active duty service and is not otherwise 
related to her active military service.

Under these circumstances, the Board must conclude that the 
claim for service connection for carpal tunnel syndrome must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Swollen Fingers, Ankles, and Hands

The appellant asserts that service connection is warranted 
for swollen fingers, ankles, and hands. She has reported 
current symptoms of her fingers swelling to the point where 
her rings will not fit.  She also reports puffy hands and 
swelling in her ankles.  After a review of the record, the 
Board finds that her contentions are not supported by the 
competent evidence.  Accordingly, her claim fails.

The record reflects that the appellant was found fit for duty 
at the time of her entrance into the military.  Her January 
1982 service entrance examination report is negative for 
complaints of swelling in her fingers, ankles, and hands.  
Similarly, examination of her endocrine, musculoskeletal, and 
neurological systems was within normal limits.  Thus, she is 
entitled to the presumption of soundness as it relates to her 
claim for service connection for disability manifested by 
swelling of the fingers, ankles, and hands.  

Having found that the presumption of soundness applies, the 
Board finds that there is sufficient evidence to rebut the 
presumption.  In this regard, the appellant's service medical 
records document that she was treated prior to her active 
service in 1981 for hyperthyroidism.  Her treatment at that 
time consisted of ablation of the thyroid with radioactive 
iodine (I131) and subsequent prescription of Synthroid.  
Subsequent treatment records show that this treated resulted 
in the veteran developing hypothyroidism.  Accordingly, the 
Board concludes that the evidence clearly and unmistakably 
establishes that the veteran had an endocrine disorder that 
preexisted her entry into active duty.

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.   38 U.S.C.A. § 1153.  Wagner v. 
Principi, 370 F.3d 1089 (2004).

The Board concludes that clearly and unmistakably there was 
no increase in severity during service.  While the 
appellant's service medical records note her prior history of 
thyroid problems, there is no competent evidence that her 
endocrine disorder increased in severity beyond the natural 
progression of the disability during service.  Despite 
complaints of swollen or painful joints during her August 
1985 separation examination, physical examination of her 
feet, lower extremities, and endocrine systems was within 
normal limits, and the examiner noted that the appellant had 
no defects or diagnoses.  In light of the foregoing, the 
Board concludes that service connection for an endocrine 
disorder manifested by swollen fingers, ankles, and hands is 
not warranted as such disability was neither incurred in, nor 
aggravated by, active duty.  There is clear and unmistakable 
evidence that the disability both preexisted and that there 
was no increase in disability.

To the extent that the appellant is claiming service on a 
basis other than as due to an endocrine disorder, the Board 
finds that the competent evidence is against a finding that 
the appellant's currently has a disability manifested by 
swollen fingers, ankles, and hands that is etiologically 
related to her active military service.  In this regard, the 
Board notes that despite her complaints of chronic swelling, 
VA examination in March 2000 VA examination revealed no 
evidence of swollen fingers, ankles, or hands.  Another VA 
examiner in December 2005 opined that the appellant's 
complaints of swollen fingers, ankles, and hands were most 
likely related to the appellant's hypothyroidism that 
predated her active service with no history of any 
inflammatory arthritis affecting the peripheral joints.  The 
examiner concluded by opining that it was less than likely 
that the swollen fingers, ankles and hands were related to 
her active military service.  

As shown above, the competent evidence of record shows that 
the appellant's in-service complaints of swollen fingers, 
ankles, and hands was etiologically related to an endocrine 
disability that predated her active service.  There is no 
competent evidence that her in-service complaints were a 
manifestation of a disability other than an endocrine 
disorder.  

As noted previously, while competent as a layperson to relate 
her symptoms, the appellant is without medical expertise or 
training.  Thus, her statements alone are insufficient to 
show that she currently has a disability manifested by 
swollen fingers, ankles, and hands, that was incurred during 
service, or that her endocrine disability that predated 
service was aggravated therein.  See Grottveit; Espiritu.  
Accordingly, the appellant's statements concerning the 
etiology of any disability manifested by swollen fingers, 
ankles, and hands are of limited probative value, in light of 
the medical evidence and review of the record which shows 
that her complaints of swollen fingers, ankles, and hands are 
manifestations of an endocrine disorder that predated 
service.  

Under these circumstances, the Board must conclude that the 
claim for service connection for swollen fingers, ankles, and 
hands must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for swollen fingers, ankles, and hands is 
denied.


REMAND

Pursuant to the Board's July 2004 Remand, the appellant was 
afforded a VA examination in December 2005 addressing the 
etiology of her claimed knee and leg disability.  However, 
the report of this examination is inadequate for adjudication 
purposes.  In this regard, the Board notes that the examiner 
stated that there was no evidence of any knee condition, 
chondromalacia, or patellofemoral syndrome while the 
appellant was on active duty.  However, service medical 
records show that the appellant complained of bilateral knee 
pain and was diagnosed with bilateral chondromalacia and 
patellofemoral syndrome in February and March 1982.  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

In light of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should arrange for the file to 
returned to the VA examiner or another 
examiner if not available for an opinion 
to determine the nature and etiology of 
any current knee or leg disability.  The 
examiner should be provided with the 
claims file.  

Based on his/her review of the claims 
file, the examiner should identify any 
currently manifested knee or leg 
disability.   For each disability 
identified, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the appellant's 
current knee or leg disability was 
incurred during the appellant's period of 
active duty or is otherwise related to 
her active service to include in-service 
complaints of bilateral knee pain and in-
service assessments of chondromalacia. 

The rationale for all opinions expressed 
should be provided.

3.  The AOJ must comply with 38 C.F.R. 
§ 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until she receives further notice.  
The purposes of this REMAND are to further develop the record 
and to accord the appellant due process of law.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


